Name: Council Regulation (EC) No 1530/95 of 29 June 1995 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 30 . 6 . 95 EN Official Journal of the European Communities No L 148/5 COUNCIL REGULATION (EC) No 1530/95 of 29 June 1995 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Regulation (EEC) No 1418/76 is hereby amended as follows : Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the implementation of the Uruguay Round agreements entails the abolition of threshold prices in the market organization; whereas, as a result, the target price used to calculate the threshold price has lost its significance; whereas all references to that target price should accordingly be deleted; 1 . Article 3 shall be replaced by the following : 'Article 3 1 . Before 1 August each year, a single intervention price for paddy rice shall be fixed for the Community for the marketing year beginning during the following calendar year . It shall be fixed for a standard quality . 2 . The price and standard quality mentioned in paragraph 1 shall be determined in accordance with the procedure laid down in Article 43 ( 2 ) of the Treaty.' 2 . Article 4 shall be replaced by the following : 'Article 4 1 . The single intervention price shall be fixed for the Vercelli intervention centre, which is the centre of the area in the Community with the largest rice surplus, at the wholesale stage, goods in bulk, delivered to warehouse, not unloaded, it shall apply to all intervention centres established in the Community. 2 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt the rules for determining the intervention centres to which the single intervention price applies . 3 . The following shall be determined in accordance with the procedure provided for in Article 27 : (a ) after consultation with the Member States concerned, the intervention centres referred to in paragraph 2 ; ( b ) the rate for converting husked rice into paddy rice or vice versa ; ( c ) the rate for converting husked rice into wholly milled and semi-milled rice , or vice versa ; (d ) processing costs and the value of by-products,'. 3 . In Article 7, paragraph 1 shall be replaced by the following: Whereas abolition of the target price requires the provision concerning the calculation of the compensatory allowance for husked rice to be adjusted ; whereas, in order to maintain the level of that amount, calculation should be based on the buying-in price multiplied by 1,8 ; Whereas, since there is no clear definition of unripe grains , problems have arisen in classifying broken rice for the purposes of applying import levies; whereas, to ensure the uniform application of the combined nomenclature and to avoid the risk of fraud, the point in Annex A to Regulation (EEC ) No 1418/76 ( 4 ) concerning the measurement of grains should be worded more clearly so that grains which are not fully ripe are considered as whole grains, 0 ) OJ No C 99, 21 . 4 . 1995 , p. 4 . ( 2 ) OJ No C 151 , 19 . 6 . 1995 . ( 3 ) OJ No C 155 , 21 . 6 . 1995 , p. 21 . n OJ No L 166, 25 . 6 . 1976, p . 1 . Regulation as last amended by Regulation (EC ) No 3290/94 (OJ No L 349, 31 . 12 . 1994, p . 105 ). No L 148/6 I EN | Official Journal of the European Communities 30 . 6 . 95 ' 1 . The intervention prices and buying-in prices referred to in Article 5 ( 2 ) shall be subject to monthly increases, phased over all or part of the marketing year .' month of the marketing year multiplied by 1,8 and that valid for the first month of the new marketing year multiplied by 1,8 .' 6 . Annex A shall be amended as follows : Point 2 ( d ) ( ii ) shall be replaced by the following : ( ii ) 'Sieve the sample so as to retain only whole grains , including grains which are not fully ripe .' 4 . Article 8 ( 2 ) (a ) shall be replaced by the following: '( a ) for husked rice, the difference between the buying-in price valid for the last month of the marketing year multiplied by 1,8 and that valid for the first month of the next marketing year multiplied by 1,8 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the 1995/96 marketing year. 5 . The first indent of the second subparagraph of Article 14 ( 12 ) shall be replaced by the following: in the case of husked rice, equal to the difference between the buying-in price valid for the last This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT